      Case 4:21-cv-00416-P Document 9 Filed 05/13/21              Page 1 of 7 PageID 22



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 KELLYE POSTON,                                        Case No.: 4:21-cv-416

         Plaintiff,

 v.

 NATIONAL CAR CURE, LLC,

        Defendant.


 DEFENDANT, NATIONAL CAR CURE, LLC’S, MOTION TO DISMISS PLAINTIFF,
                  KELLYE POSTON’S, COMPLAINT

        Defendant, National Car Cure, LLC (“NCC”), by and through undersigned counsel, hereby

files this Motion to Dismiss Plaintiff’s Complaint (“Complaint”) pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, and states as follows:

I.      INTRODUCTION

        While not the picture of clarity, as best can be discerned from the Complaint, Plaintiff,

Kellye Poston (“Poston”), by and through mere conclusory allegations, alleges that NCC violated

the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) and the Texas Business and

Commercial Code, §302.101 (“TBCC”) when Poston allegedly received an unspecified number of

unlawful phone calls to her cellular telephone ending in 7470 over some unknown period of time.

Poston alleges that the unspecified phone calls were made using an automatic telephone dialing

system (“ATDS”) for non-emergency purposes to her cellular telephone ending in 7470 (“Cell

Phone”). At all times relevant, Poston claims her Cell Phone number was on the National Do Not

Call Registry.

        Poston’s completely unsupported conclusory statements are legally insufficient to form the

basis of a claim against NCC under the TCPA and/or the TBCC. Accordingly, the Complaint must

                                                1
       Case 4:21-cv-00416-P Document 9 Filed 05/13/21              Page 2 of 7 PageID 23



be dismissed in its entirety for failure to state a claim for which relief may be granted under Fed.

R. Civ. P. 12(b)(6).

II.      STATEMENT OF FACTS

         1.     On March 9, 2021, Poston filed her Complaint for alleged damages against NCC.

         2.     NCC is a Florida limited liability company with its principal office in West Palm

Beach, Florida.

         3.     NCC is in the business of providing sales and marketing services.

         4.     NCC does not utilize an ATDS, nor has NCC authorized or permitted any other

parties to utilize an ATDS on its behalf.

         5.     NCC does not make robocalls, nor has NCC authorized or permitted any other

parties to make robocalls on its behalf.

III.     LEGAL STANDARD

         “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a ‘short and plain

statement of the claim showing that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-678 (2009). “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice” in meeting the standard required by Rule 8. Id.

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim of relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds of his entitlement to relief’ requires


                                                 2
      Case 4:21-cv-00416-P Document 9 Filed 05/13/21                 Page 3 of 7 PageID 24



more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do[.]” Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted).

        “Factual allegations must be enough to raise a right to relief above the speculative level…”

Id. at 555 (internal citation omitted). Courts may not assume that “the [plaintiff] can prove facts

that [he or she] has not alleged or that the defendants have violated the…law[] in ways that have

not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

459 U.S. 519, 526 (1983). “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, [the complaint] ‘stops short of the line between possibility and plausibility

of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)).

IV.     ARGUMENT

        The allegations in t h e Complaint plainly fall short of Fed. R. Civ. P. 8(a)’s pleadings

standards as established in Iqbal and Twombly. A plaintiff cannot state a claim for relief by relying

on conclusory legal allegations or by requiring the district court to make unwarranted inferential

leaps based on “naked assertions” that are devoid of “further factual development.” See Iqbal, 556

U.S. at 678-80; Twombly, 550 U.S. at 555–60. The Complaint must be dismissed because that

is precisely what plaintiff has done here. The Complaint fails to assert any facts to support Poston’s

conclusory statements.

        Iqbal and Twombly set forth two fundamental principles for assessing the sufficiency of

a pleading. First, a court considering a motion to dismiss should begin by determining whether

a complaint contains factual allegations, as opposed to legal conclusions. Mere recitals of

elements of a cause of action, supported by nothing more than conclusory statements will not

suffice. S e e Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555)(emphasis added). Thus,

in Iqbal, the Supreme Court required dismissal of a complaint that merely alleged the


                                                  3
     Case 4:21-cv-00416-P Document 9 Filed 05/13/21                    Page 4 of 7 PageID 25



defendants’ involvement in the challenged conduct, without providing any factual context,

details, or support for those conclusory allegations. Id. at 680.

        Second, Plaintiff must meet the “plausibility standard” to survive a motion to dismiss.

That is, Plaintiff must do more than demonstrate the “mere possibility of misconduct.” Id. at

678. The plausibility standard “asks for more than a sheer possibility that a defendant has acted

unlawfully.    Where a complaint pleads fact that are 'merely consistent with' a defendant’s

liability, it ‘stops short of a line between possibility and plausibility of entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 556). In particular, complaints that require courts to fill

factual gaps or make factual assumptions in order to establish the elements of a claim should

be dismissed. See Twombly, 550 U.S. at 557–58.

        Here, it is unclear if Poston is alleging that NCC made the alleged calls or if Poston is

alleging vicarious liability against NCC because the alleged calls were made by a third party. This

is a critical fact that needs to be addressed and alleged. The Complaint is ambiguous and

contradictory and lacks any factual support thereof. See Complaint ¶¶ 9 and 14 [D.E. 1].

        Additionally, Poston never asserts when she allegedly received these unlawful call(s) or

how many allegedly unlawful call(s) she received. See Complaint generally [D.E. 1]. From a

review of the four corners of the Complaint, it is impossible to determine even the year when

Poston allegedly received these unlawful call(s). See Complaint generally [D.E. 1]. The timing

of the alleged calls is particularly relevant and critical because prior to July 6, 2020, the Supreme

Court of the United States (“SCOTUS”) held that the TCPA, as written, was an unconstitutional,

content-based suppression on free speech.          See Barr v. American Association of Political

Consultants, Inc., 140 S. Ct. 2335, 2346 (2020); Creasy v. Charter Communs., Inc., No. 20-1199

SECTION “F”, 2020 U.S. Dist. LEXIS 177798 (E.D. La. Sept. 28, 2020); Lindenbaum v. Realgy,


                                                    4
     Case 4:21-cv-00416-P Document 9 Filed 05/13/21                   Page 5 of 7 PageID 26



Case No. 1:19-cv-2862 (N.D. Oh. 2020); and Shabana Hussain v. Sullivan Buick-Cadillac-GMC

Truck, Inc., et al., 5:20-cv-00038 (Md. Fla. December 11, 2020). Accordingly, claims for TCPA

violations prior to July 6, 2020 are barred as a matter of law because the violation of an

unconstitutional law is not a justiciable question. In the most recent decision pertaining to this

narrow issue, the Fifth Circuit confirmed that the TCPA in its entirety was unconstitutional from

the moment Congress enacted the government-debt exception until SCOTUS handed down its

decision in AAPC. See Cunningham v. Matrix Financial Services, LLC, et al., Case No. 4:19-cv-

00896-ALM-CAN, Doc. 149 (E.D. Tex. Mar. 31, 2021). “In other words, during that stretch of

time, § 227(b)(1)(A)(iii) had no legal effect. Seeing as the § 227(b)(1)(A)(iii) violations [Plaintiff]

alleges occurred during this time period, these statutory offenses are not constitutionally sound—

and are therefore inoperative. Considering that the federal question forming the basis of the Court’s

subject matter jurisdiction is no longer present . . . the Court must dismiss this case for lack of

subject matter jurisdiction.” Id. at *22, 23. (citing Ex parte Royall, 117 U.S. 241, 248 (1886)). As

such, the timing of these alleged calls is critical as to whether or not Plaintiff’s claims are proper.

       Count III of Poston’s Complaint, brought under Section 302.101 of the TBCC, a l s o fails

to state a claim. First of all, Plaintiff has absolutely zero basis to believe that Defendant is in

violation of section 302.101 or that an exception under Section 302.053 does not apply. Plaintiff

cannot just say that Defendant is in violation of the TBCC without any basis. In fact, Defendant is

except under the TBCC pursuant to Section 302.053. Under §305.053, a “person who receives a

communication that violates [the TCPA] may bring an action in this state against the person who

originates the communication.” Since Poston’s TCPA claims fails, her state TCPA claim must

also be dismissed. See Cherakaoui v. Santander Consumer USA, Inc., 32 F. Supp. 3d 811, 815

(S.D. Tex. 2014) (“As Santander did not violate the TCPA, Santander also did not violate related


                                                   5
     Case 4:21-cv-00416-P Document 9 Filed 05/13/21                  Page 6 of 7 PageID 27



Texas state law claims arising under the Texas Business and Commercial Code § 305.053 (‘Texas

TCPA’). The Texas TCPA proscribes only that conduct which is also prohibited by the TCPA. If

no violation of the TCPA exists, there is not violation of the Texas TCPA.”)

       Based on the above, the Complaint obviously fails to set forth the ultimate facts with

sufficient clarity to inform NCC of the allegations against it, to allow NCC to provide an intelligent

answer, or to allow NCC to formulate a proper defense. It would be completely unreasonable to

expect NCC to defend itself against such a painfully threadbare Complaint that is completely

devoid of factual support. Accordingly, Poston’s unsupported conclusory statements contained in

her Complaint are legally insufficient to form the basis of a claim under the TCPA and the TBCC

against NCC. Therefore, the Complaint must be dismissed as a matter of law.

V.     CONCLUSION

       WHEREFORE, Defendant, National Car Cure, LLC, respectfully moves this Court to enter

an Order dismissing Plaintiff, Kellye Poston’s, Complaint in its entirety for failure to state a claim

for which relief may be granted under Fed. R. Civ. P. 12(b)(6) and for such further relief as this

Court finds proper and just.

Dated: May 13, 2021                            Respectfully Submitted,


                                               By:    /s/ Jason S. Weiss
                                                      Jason S. Weiss
                                                      Weiss Law Group, P.A.
                                                      5531 N. University Drive, Suite 103
                                                      Coral Springs, FL 33067
                                                      Phone: 954.573.2800
                                                      Fax: 954.573.2798
                                                      Email: jason@jswlawyer.com
                                                      Attorneys for Defendant, National Car Cure,
                                                      LLC




                                                  6
     Case 4:21-cv-00416-P Document 9 Filed 05/13/21                  Page 7 of 7 PageID 28



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of May, 2021, the foregoing Defendant, National Car

Cure, LLC’s, Motion to Dismiss Plaintiff’s Complaint was filed through the Court’s electronic

filing system and will be sent electronically to the parties via the Court's electronic filing system.


                                               By:     /s/ Jason S. Weiss
                                                       Jason S. Weiss




                                                  7
